39 F.3d 1185
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.David Jay STERLING, Appellant,v.Frank W. WOOD, Warden, Correctional Facility-Oak ParkHeights; Thomas L. Nix, Federal Bureau of Prisons, CommunityCorrections Manager;  Unknown Minnesota CorrectionalFacility-Oak Park Heights Employees;  Unknown Federal Bureauof Prisons Employees, in their individual and officialcapacities, Appellees.
No. 94-1170MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  Oct. 25, 1994.Filed:  Nov. 1, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
David J. Sterling appeals the district court's adverse grant of summary judgment in his action alleging denial of access to the courts.  Having carefully reviewed the record, we find no error requiring reversal, and we conclude an opinion would have no precedential value.  We affirm.  See 8th Cir.  R. 47B.